DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                           JAMES LULLO,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-3362




                         September 23, 2022

Appeal from the Circuit Court for Lee County; Nicholas R.
Thompson, Judge.

Howard L. Dimmig, II, Public Defender, and Timothy J. Ferreri,
Assistant Public Defender, Bartow, for Appellant.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.